DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1- 20 are presented for the examination.

Claim Rejections - 35 USC § 112
2.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation  “a database configured to” , invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 6, 7, 10, 11, 12, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Sobol(US 20190209022 A1) in view of Hall(US 20140266698 A1) in view of Lee(US 20130142183 A1) and further in view of Curtis(US 20120046860 A1).

As to claim 1, Sobol teaches receiving trajectory data based on sequences of sensor measurements of the probe devices( Examples of data such as the LEAP data acquired by sensors 121 and stored within a portion of memory 173B may include raw data, processed data, time-stamped data, baseline data or the like, para[0161], ln 1-5/ Numerous examples of data that may have a temporal component include those associated with the LEAP data discussed herein, where more particularly, ambulatory activity may be acquired by one or more sensors 121 over a time sequence in order to divine speed, duration or changes in such activity, para[0303],ln 29-40); clustering, by a processor, the trajectory data, according to a first iteration threshold, into a plurality of clusters each defined by a cluster point( a K-means clustering-based model will be understood to possibly include variations on its functionality of using a series of iterations to create clusters of the acquired LEAP data into data points that have similar variance and minimized cost function without a loss in generality or applicability of the model to the underlying analysis of the LEAP data, para[0219], ln 38-45/  In one form, K-means clustering can generate a minimum variance grouping of the LEAP data through minimization of the sum of squared Euclidean distances from centroids within the cluster that in one form may initially be chosen arbitrarily such that received data becomes distributed among the chosen cluster domains based on minimum distances, para[0231], ln 1-7);
Sobol does not teach selecting a first cluster from the plurality of clusters; performing, by the processor, a comparison of distances from the cluster point of the first cluster to cluster points of other clusters of the plurality of clusters; selecting a second cluster from the plurality of clusters based on the comparison of distances; merging the first cluster and the second cluster into a merged cluster. However, Hall teaches selecting a first cluster from the plurality of clusters; performing, by the processor, a comparison of distances from the cluster point of the first cluster to cluster points of other clusters of the plurality of clusters; selecting a second cluster from the plurality of clusters based on the comparison of distances; merging the first cluster and the second cluster into a merged cluster( Temporal clustering 308 includes periodically collecting location data points and comparing adjacent data points, and an example is shown in diagram 400 in FIG. 4. For example, every minute n a new wireless network fingerprint and/or GPS (lat,long) tuple may be collected as a data point Dn. A distance between Dn and Dn-1 is then determined... However, if is determined to be more than the predetermined value, Dn and Dn-1 are determined to sufficiently different and Dn is placed in a new cluster. Higher levels of clustering occur wherein centroids of the created clusters are compared to determine if they are within a predetermined distance, and merged if they are. These comparisons continue at higher levels until no further clusters are merged. Similarity clustering 310 applies additional distance metrics 312 to the temporal clusters created by temporal clustering 308 and merges any two clusters that are sufficiently close in distance, para[0041], ln 1-46). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Sobol with Hall to incorporate the feature of selecting a first cluster from the plurality of clusters; performing, by the processor, a comparison of distances from the cluster point of the first cluster to cluster points of other clusters of the plurality of clusters; selecting a second cluster from the plurality of clusters based on the comparison of distances; merging the first cluster and the second cluster into a merged cluster because this allows safe zones and unsafe zones are automatically determined based on a user's location history.  
Sobol and Hall do not teach calculating, by the processor, a merged cluster point for the merged cluster; modifying the trajectory data in the merged cluster to a modified location based on the merged cluster point. However, Lee teaches calculating, by the processor, a merged cluster point for the merged cluster; modifying the trajectory data in the merged cluster to a modified location based on the merged cluster point( creating a representation of another cluster including another target access point of the wireless access points and neighbor access point(s) of the other target access point. Then, for example, in response to the cluster including an access point of the other cluster, the cluster can be merged with the other cluster to obtain a merged cluster. Further, the methods can include estimating an impact of making tilt changes to antennas of respective access points of the merged cluster, and, in response to the estimating, determining the antenna tilt parameters for the respective access points of the merged cluster, para[0010]/  optimizing component 320 can be configured to derive, calculate, etc. the antenna tilt values for the respective access points of the cluster based on respective locations of mobile devices communicatively coupled to the respective access points of the cluster. For example, the antenna tilt values can indicate that antennas of the respective access points be directed, e.g., via implementation component 410 described below, towards a direction associated with a location, a propagation of electromagnetic radiation, etc. that is associated with a majority of the mobile devices communicatively coupled to the respective access points of the cluster, para[0067]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Sobol and Hall with Lee to incorporate the feature of calculating, by the processor, a merged cluster point for the merged cluster; modifying the trajectory data in the merged cluster to a modified location based on the merged cluster point because this  improves interference between neighbor access points, cells. 
Sobol , Hall and Lee do not teach  providing anonymized locations including the modified location to the location-based service. However, Cirtis teaches providing anonymized locations including the modified location to the location-based service( anonymized location histories are stored in the location tracking repository 30. More specifically, again using the user 16-1 of the mobile location-aware device 14-1 as an example, the location history of the user 16-1 may be periodically persisted in the location tracking repository 30 as an anonymous location history, para[0023], ln 1-15/ Thus, upon receiving the location update from the mobile location-aware device 14-1, the location tracking function 22 may store the location update in the location history of the user 16-1 and then determine if it is time to anonymize the location history of the user 16-1. If so, the location tracking function 22 removes the location updates from the location history of the user 16-1 and stores the location updates as an anonymous location history that is not tied back to the user 16-1 or the mobile location-aware device 14-1. Note that the most recent location update, most recent vector, or current location of the user 16-1 may be retained in the location history of the user 16-1 after anonymization is performed, para[0030], ln 27-50). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Sobol, Hall and Lee with Cirtis to incorporate the feature of providing anonymized locations including the modified location to the location-based service because this provides alternate route recommendations to users is needed.
As to claim 2, Hall teaches the cluster point for the second cluster is spaced from the cluster point of the first cluster by a shortest distance and the merged cluster includes at least the two closest clusters in the plurality of clusters or the merged cluster includes at least the two densest clusters( Similarity clustering 310 applies additional distance metrics 312 to the temporal clusters created by temporal clustering 308 and merges any two clusters that are sufficiently close in distance, para[0041], ln 19-25). 
As to claim 6,  Curtis teaches  identifying a stopping criterion, wherein the anonymized locations including the modified location are provided to the location-based service in response to the stopping criterion( periodically persisted in the location tracking repository 30 as an anonymous location history. The anonymous location history is preferably a location history record or data object that has a new or unique identifier that is not tied back to the user 16-1 or the mobile location-aware device 14-1. For example, at a desired periodic time interval (e.g., hourly, daily, weekly, or the like), the location history of the user 16-1 may be persisted as an anonymous location history that is not tied back to the user 16-1. At the end of each periodic time interval, the location history of the user 16-1 is persisted as a new anonymous location history, para[0023]).  
As to claim 7,  Curtis teaches  the stopping criterion includes a difference threshold between cluster points from one iteration to a subsequent iteration( para[0023], ln 6-25).  
As to claim 8,  Curtis teaches  the stopping criterion includes a predetermined number of iterations( para[0023], ln 6-25).  
As to claims 10, 11,  they are rejected for the same reason as to claim 1 above. In additional, teaches database( databases within memory 173B, para[0261], ln 5-10).
As to claim 12,  they are rejected for the same reason as to claim 2 above. 
	As to claims 17, 18, they are rejected for the same reason as to claim 1 above. In additional, Hall teaches clusters each defined by a centroid( Higher levels of clustering occur wherein centroids of the created clusters are compared to determine if they are within a predetermined distance, and merged if they are, para[0041], ln 15-25). 
As to claim 19, it is rejected for the same reason as to claim 2 above

4.	Claims 3, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Sobol(US 20190209022 A1) in view of Hall(US 20140266698 A1) in view of Lee(US 20130142183 A1) and further in view of Curtis(US 20120046860 A1) and further in view of DE BRUIJN(CN 105247894 A).
 
As to claim 3, Sobol, Hall and Lee and Curtis do not teach the cluster point for the second cluster is spaced from the cluster point of the first cluster by a longest distance and the merged cluster includes at least the two farthest spaced clusters in the plurality of clusters or the merged cluster includes at least the two sparsest clusters. However, De teaches the cluster point for the second cluster is spaced from the cluster point of the first cluster by a longest distance and the merged cluster includes at least the two farthest spaced clusters in the plurality of clusters or the merged cluster includes at least the two sparsest clusters( the distance A and the cluster B is always at least equal to the maximum distance between the cluster A and B are so that the merged cluster A and B , sec: For example, in using a speaker array, ln 5-10).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Sobol, Hall and Lee and Cirtis with De to incorporate the feature of the cluster point for the second cluster is spaced from the cluster point of the first cluster by a longest distance and the merged cluster includes at least the two farthest spaced clusters in the plurality of clusters or the merged cluster includes at least the two sparsest clusters. because this  allows automatic adaptation to audio transducer configurations thereby e.g. allows a user increased flexibility in positioning loudspeakers. 
As to claims 13, 20, they are rejected for the same reason as to claim 3 above. 
 
 
Allowable Subject Matter
5.	Claims 4, 5, 9, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194